   Case 3:21-cv-00021-SMR-SBJ Document 13-1 Filed 05/24/21 Page 1 of 13




                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF IOWA
                        EASTERN DIVISION

CHRIS KELLY, JR.,                        )     No. 3:21-cv-00021
                                         )
                 Plaintiff,              )
                                         )     BRIEF IN SUPPORT OF
           vs.                           )     PRE-ANSWER MOTION TO
                                         )     DISMISS
JUDE PANNELL, TRAVIS NEELD,              )
NILES MERCER, DOES 1-10, THE             )
CITY OF IOWA CITY and JOHNSON            )
COUNTY,                                  )
                                         )
                 Defendants.             )

     In accordance with Federal Rule of Civil Procedure 12(b)(6) and Local

Rule 7(d), Jude Pannell and Johnson County submit this brief in support of

their Motion to Dismiss.

                               Background

     On December 26, 2019, Jude Pannell had just finished grocery

shopping and was leaving in his car. (Police Reports, p. 5, App. 5). He

observed an individual with whom he was familiar and later identified as

Chris Kelly, who Mr. Pannell believed he had prosecuted in the past. (Police

Reports, p. 5, App. 5). Mr. Pannell believed Mr. Kelly to be acting suspicious

in intently watching the nearby investigation activities of law enforcement

officers. (Police Reports, p. 5, App. 5). Based on Mr. Pannell’s experience



                                                                            1
    Case 3:21-cv-00021-SMR-SBJ Document 13-1 Filed 05/24/21 Page 2 of 13




with handguns, he suspected (correctly as it turns out) that Mr. Kelly was

concealing a handgun in his pocket because Mr. Kelly’s right pocket

contained what appeared to be a heavy object with hard outlines that caused

the jacket pocket to sag down several inches and swing fore and aft as Mr.

Kelly walked suggesting the item had some mass. (Police Reports, p. 5, App.

5). Concerned, Mr. Pannell called Iowa City Police Officer, Travis Neeld, who

Mr. Pannell saw working on the nearby law enforcement investigation, and

informed Officer Neeld of his observations. (Police Reports, p. 5, App. 5).

Mr. Pannell made a loop to see where Mr. Kelly had gone, did not see Mr.

Kelly, and then went home with his groceries. (Police Reports, p. 5, App. 5).

Mr. Pannell later emailed Officer Neeld with a narrative of what Mr. Pannell

observed. (Police Reports, p. 5, App. 5). All of this information, including

Mr. Pannell’s identity and position with the Johnson County Attorney’s

Office was disclosed in the police reports. (e.g. Police Reports, p. 5, App. 5).

      At the underlying criminal suppression hearing, the Court was

provided with limited information regarding the involvement of Jude

Pannell. (Suppression Order, p. 3, App. 26). Based on a single question, the

full answer being cut off by Mr. Kelly’s defense counsel, the Court operated

under the mistaken belief that Mr. Pannell’s identity had been obscured.




                                                                              2
    Case 3:21-cv-00021-SMR-SBJ Document 13-1 Filed 05/24/21 Page 3 of 13




(Transcript Suppression Hearing, p. 24:25-25:2, App. 12-13; Suppression

Order, p. 3, fn 1; App. 26).

      Plaintiff has leveraged the Court’s misperceptions from the limited

record at the suppression hearing and has now sued Mr. Pannell, Johnson

County, unnamed Doe’s from the Johnson County Attorney’s Office, and the

City Defendants alleging a conspiracy to cover-up and alter police reports to

obscure Mr. Pannell’s role as the witness who initially called the police.

(Complaint: p. 1, unnumbered para 2; p. 12, numbered para 46; pp. 12-13,

numbered para. 47; p. 13, numbered para. 48; p. 13, numbered para. 50; p.

21, numbered para. 87; pp. 21-22, numbered para. 88; p. 22, numbered para.

89; and, p. 22, numbered para. 91).

      The crux of Plaintiff’s allegations against Mr. Pannell, Johnson County,

and the unnamed Doe defendants in the Johnson County Attorney’s Office

stem from reporting what Mr. Pannell believed to be suspicious behavior of

a man believed to be carrying a concealed gun in his pocket in the vicinity of

an unrelated investigation by Iowa City Police Officers. From that limited

involvement, Plaintiff asserts multiple claims and a wide-ranging conspiracy

between Mr. Pannell, Johnson County, the Johnson County Attorney Office

Doe Defendants, and the Iowa City Police to cover-up and obscure the

identity of Mr. Pannell.



                                                                            3
   Case 3:21-cv-00021-SMR-SBJ Document 13-1 Filed 05/24/21 Page 4 of 13




     Mr. Pannell and Johnson County join in the motion to dismiss filed by

the City Defendants.     They also raise separate arguments to dismiss

Plaintiff’s claim for cover-up and malicious prosecution (Count V); all other

Counts to the extent they rely on the alleged cover-up; and injunctive relief

based on the dismissed Counts (Count XII).

                   Standard for Motion to Dismiss

     The Federal Rules of Civil Procedure allow for dismissal of claims for

“failure to state a claim upon which relief may can be granted.” Fed. R. Civ.

P. 12(b)(6). In Aguilera v. Wright County, United States District Court

Judge, Mark W. Bennett, succinctly recited the comprehensive standard

used with a pre-answer motion to dismiss – what he has termed the Twom-

bal standard. See Aguilera v. Wright Cty., 990 F. Supp. 2d 926, 938-39

(N.D. Iowa 2014) (referring to Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,

127 S. Ct. 1955, 1965 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.

Ct. 1937, 1949 (2009)). In summary, the Twom-bal standard requires:

     To survive a motion to dismiss, a complaint must contain
     sufficient factual matter, accepted as true, to state a claim to
     relief that is plausible on its face. A claim has facial plausibility
     when the plaintiff pleads factual content that allows the court to
     draw the reasonable inference that the defendant is liable for the
     misconduct alleged.

     Courts consider "plausibility" under this Twom-bal standard by
     drawing on their own judicial experience and common sense.
     Also, courts must review the plausibility of the plaintiff's claim as


                                                                             4
   Case 3:21-cv-00021-SMR-SBJ Document 13-1 Filed 05/24/21 Page 5 of 13




     a whole, not the plausibility of each individual allegation. The
     Eighth Circuit Court of Appeals has refused, at the pleading
     stage, to incorporate some general and formal level of evidentiary
     proof into the 'plausibility' requirement of Iqbal and Twombly.
     Nevertheless, the question is not whether the pleader might at
     some later stage be able to prove facts alleged; the question is
     whether it has adequately asserted facts (as contrasted with
     naked legal conclusions) to support its claims." Thus, while this
     court must accept as true all facts pleaded by the non-moving
     party and grant all reasonable inferences from the pleadings in
     favor of the non-moving party, a pleading that offers labels and
     conclusions or a formulaic recitation of the elements of a cause
     of action will not do.

     In assessing "plausibility," as required under the Twom-bal
     standard, the Eighth Circuit Court of Appeals has explained that
     courts consider only the materials that are necessarily embraced
     by the pleadings and exhibits attached to the complaint and
     materials that are part of the public record or do not contradict
     the complaint. A more complete list of the matters outside of the
     pleadings that the court may consider, without converting a Rule
     12(b)(6) motion to dismiss into a Rule 56 motion for summary
     judgment, pursuant to Rule 12(d), includes matters incorporated
     by reference or integral to the claim, items subject to judicial
     notice, matters of public record, orders, items appearing in the
     record of the case, and exhibits attached to the complaint whose
     authenticity is unquestioned.

     Various federal Circuit Courts of Appeals have expressly
     recognized that, in addition to dismissal for factual
     implausibility, the Twom-bal standard still permits dismissal
     pursuant to Rule 12(b)(6) [or 12(c)] of a claim that lacks a
     cognizable legal theory.

Aguilera, 990 F. Supp. 2d at 938-39 (internal punctuation and citations

removed).




                                                                          5
    Case 3:21-cv-00021-SMR-SBJ Document 13-1 Filed 05/24/21 Page 6 of 13




                             Argument:
 Plaintiff’s claims of cover-up and obscuring the identity of Mr.
    Pannell are unsupported and do not plausibly contain a
sufficient factual basis to state a claim upon which relief may be
                              granted.

      In the Complaint, Plaintiff incorporated by reference and made

integral to his claims, the police reports, which Plaintiff alleges were

obscured to hide the identity of Mr. Pannell. (Complaint, p. 1, unnumbered

para 2; p. 12, numbered para 46; pp. 12-13, numbered para. 47; p. 13,

numbered para. 48; p. 13, numbered para. 50; p. 21, numbered para. 87; pp.

21-22, numbered para. 88; p. 22, numbered para. 89; and, p. 22, numbered

para. 91). Because the police reports are incorporated by reference and made

integral to the Plaintiff’s claims, they should be proper for consideration in

this Motion to Dismiss under the Twom-bal standard. See id.

      To the extent the police reports are not adequately incorporated by

reference and made integral to Plaintiff’s claims for consideration in this

Motion to Dismiss, Mr. Pannell and Johnson County have concurrently

moved to strike the nine allegations claiming that Mr. Pannell’s identity was

obscured. If the Motion to Strike is granted, the factual basis for Plaintiff’s

claims pertaining to obscuring Mr. Pannell’s identity and / or cover-up is

obviated and the same result occurs – eliminating the factual basis for

Plaintiff’s claims for obscuring the identity of Mr. Pannell and / or covering-


                                                                             6
    Case 3:21-cv-00021-SMR-SBJ Document 13-1 Filed 05/24/21 Page 7 of 13




up. Whether the Court grants the Motion to Strike or considers the police

reports in ruling on this Motion to Dismiss as incorporated by and integral

to Plaintiff’s Complaint, the Court should dismiss Plaintiff’s claims related to

obscuring Mr. Pannell’s identity and covering-up.

      Mr. Pannell’s name is mentioned in the police reports at least eighteen

times. (Police Report, App. 1-10). Mr. Pannell’s identity and position with

the Johnson County Attorney’s Office is revealed in the police reports.

(Police Report, App. 1-10). There was no effort to keep Mr. Pannell’s name

or identity out of the police reports and the Iowa City Police Officers did not

keep his name or identity from those reports. (Police Report, App. 1-10).

      Plaintiff cannot establish plausibility of his allegations of obscuring Mr.

Pannell’s identity or covering-up for the same by relying on the transcript

from the suppression hearing. (e.g., Complaint p. 12, numbered para 46).

While Plaintiff cites in the Complaint to the suppression hearing transcript

at page 24-25 and the testimony in that portion of the transcript touches on

disclosure of Mr. Pannell, the full response was cut short by counsel for Chris

Kelly who interrupted the answer from Iowa City Police Officer Travis Neeld.

The colloquy in this regard was:

         Q:       “Did Mr. Pannell tell you to keep his name out of this
                  (referring to the criminal complaint)?

         A:       “He did. But we’d spoke about it, and …”


                                                                               7
    Case 3:21-cv-00021-SMR-SBJ Document 13-1 Filed 05/24/21 Page 8 of 13




         (Suppression Transcript 24:22-25:2, App. 12-13).

The allegation in Plaintiff’s Complaint about obscuring Mr. Pannell’s identity

in the police reports (at transcript pages 24-25) is unsupported by the

testimony in the Suppression Hearing. (Suppression Transcript 24:22-25:2,

App. 12-13). The transcript testimony relied on by Plaintiff speaks solely to

the criminal complaint and mentions nothing about the police reports

(because Officer Neeld was unable to complete his answer). (Suppression

Transcript 24:22-25:2, App. 12-13). Additionally, we know from the police

reports that Mr. Pannell’s name and identity were disclosed multiple times

such that the identity of Mr. Pannell was, in fact, not withheld and, therefore,

there could be no conspiracy to withhold that information because it was

disclosed eighteen times in the police reports. (Police Reports, App. 1-10).

      Additionally, Mr. Kelly knew Mr. Pannell’s identity had been disclosed.

Mr. Kelly was present at his preliminary criminal hearing which occurred on

January 27, 2020.     (Transcript Preliminary Hearing, 3:8-3:9, App. 15).

Testimony was elicited at the preliminary hearing identifying the witness

who called the police and expressed his concern that (who would be later

identified as Mr. Kelly) was believed to carrying a weapon in his pocket.

(Transcript Preliminary Hearing, 9:16-11:15, App. 16-18).         By the way

Defense counsel for Mr. Kelly phrased the questions in the preliminary


                                                                               8
    Case 3:21-cv-00021-SMR-SBJ Document 13-1 Filed 05/24/21 Page 9 of 13




hearing, it is clear Defense counsel knew that Mr. Pannell was the witness

who called the police to report his observations about Mr. Kelly. (Transcript

Preliminary Hearing, 10:5-10:11, App. 18). In this regard, the transcript from

the preliminary hearing reveals that the witness who called the Iowa City

Police was Mr. Pannell and that he was an assistant in the Johnson County

Attorney’s Office. (Transcript Preliminary Hearing, 9:25-10:13, App. 16-17).

The transcript reveals that Mr. Pannell’s name had been disclosed (in the

police reports) and was not sealed information. (Transcript Preliminary

Hearing, 10:5-10:8, App. 17).

      Plaintiff’s allegations of obscuring Mr. Pannell’s identity are false. By

presenting to the Court a pleading, the allegations are represented to be

based on “knowledge, information, and belief, formed after an inquiry

reasonable under the circumstances. . . .” Fed. R. Civ. P. 11(b) (emphasis

added). Given the allegations in the Complaint, at a minimum, an inquiry

reasonable under the circumstances would include a review of the police

reports and filings in the federal criminal case.      See id.   Such review

unequivocally demonstrates that multiple allegations in the Complaint are

false and cannot support Plaintiff’s claim for obscuring or covering-up Mr.

Pannell’s identity.




                                                                             9
   Case 3:21-cv-00021-SMR-SBJ Document 13-1 Filed 05/24/21 Page 10 of 13




      Plaintiff’s disclaimer of alleging on “information and belief” that Mr.

Pannell’s identity was obscured and there was a cover-up of the same, does

not establish the requisite plausibility under the Twom-bal standard on a

motion to dismiss. See Aguilera, 990 F.Supp. 2d at 938-39. The proper

question is whether Plaintiff has adequately asserted facts to support his

claims. See id.

      When viewed in context with the police reports, it is clear that Plaintiff

cannot establish a plausible factual basis to establish that Mr. Pannell,

Johnson County, or the City Defendants obscured Mr. Pannell’s identity or

tried to cover-up. See id. As such, Plaintiff’s claims in this regard fail to state

a claim upon which relief may be granted as to any Defendant. See Fed. R.

Civ. P. 12(b)(6). Count V of Plaintiff’s Complaint regarding cover-up must

be dismissed as to all Defendants, accordingly. The same is true for any other

Count upon which Plaintiff relies on the claim of obscuring Mr. Pannell’s

identity or covering-up. Because Plaintiff incorporates Count V into all

Counts subsequent to Count V, this includes, without limitation, the claims

for: civil conspiracy (Count VI); ratification, maintenance, and deliberate

indifference (Count VII); assault and battery (Count VII); false arrest and

imprisonment (Count IX); intentional infliction of emotional distress (Count

X); and, negligent hiring, retention, supervision, and emotional distress



                                                                                10
   Case 3:21-cv-00021-SMR-SBJ Document 13-1 Filed 05/24/21 Page 11 of 13




(Count XI). Plaintiff can establish no liability to any Defendant on any claim

based on false allegations about obscuring Mr. Pannell’s identity or covering-

up because there is no plausible factual basis. See id., and, Aguilera, 990

F.Supp. 2d at 938-39.

      Plaintiff seeks injunctive relief in Count XII for the alleged wrongful

conduct claimed in the other Counts in his Complaint. (Complaint, pp. 30-

31, numbered para. 127-130). To establish the right to injunctive relief,

Plaintiff would have to, among other things, establish a likelihood of success

on the merits. See Powel v. Ryan, 855 F.3d 899, 902 (8th Cir. 2017 (citing

Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981 (en

banc)) (pertaining to the requisite likelihood of success on the merits to

obtain injunctive relief). To the extent the Court dismisses Plaintiff’s claims,

as argued herein and as argued by the City Defendants in their Motion to

Dismiss, it should also dismiss Count XII seeking injunctive relief on the

basis of the other dismissed Counts. Plaintiff could not establish a likelihood

of success on claims that are dismissed. See id.

                               CONCLUSION

      For the reasons set forth above, the Court should dismiss all of

Plaintiff’s claims based on the alleged obscuring of Mr. Pannell’s identity and

cover-up including: Count V for cover-up; Count VI for civil conspiracy;



                                                                             11
   Case 3:21-cv-00021-SMR-SBJ Document 13-1 Filed 05/24/21 Page 12 of 13




Count VII for ratification, maintenance, and deliberate indifference; Count

VIII for assault and battery; Count IX for false arrest and imprisonment;

Count X for intentional infliction of emotional distress; and Count XI for

negligent hiring, retention, supervision, and emotional distress; and Count

XII for injunctive relief based on the dismissed claims. Additionally, for the

reasons set forth in the City’s Motion to Dismiss, the Court should dismiss

Counts III, V, VI, VII, and XI.

                                   /s/ Robert M. Livingston
                                   Robert M. Livingston, #AT0004728
                                   STUART TINLEY LAW FIRM LLP
                                   310 W. Kanesville Blvd., 2nd Floor
                                   Council Bluffs, Iowa 51503
                                   Direct #712.828.7840
                                   Telephone: 712.322.4033
                                   Facsimile: 712.322.6243
                                   Email: rlivingston@stuarttinley.com

                                   Kristopher K. Madsen #AT0004969
                                   STUART TINLEY LAW FIRM LLP
                                   310 W. Kanesville Blvd., 2nd Floor
                                   Council Bluffs, Iowa 51503
                                   Direct #712.828.7838
                                   Telephone: 712.322.4033
                                   Facsimile: 712.322.6243
                                   Email: kmadsen@stuarttinley.com
                                   ATTORNEYS FOR DEFENDANTS
                                   JUDE PANNELL AND JOHNSON
                                   COUNTY




                                                                           12
   Case 3:21-cv-00021-SMR-SBJ Document 13-1 Filed 05/24/21 Page 13 of 13




                     CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the 24th day of May, 2021,
the above and foregoing document was electronically filed with the Clerk of
the Court using the ECF system, service being made by ECF upon the
following:

Aaron Marr Page                         Wilford H. Stone
Clark Grove PLLC                        Nathan M. Kooker
PO Box 294                              Lynch Dallas, P.C.
Iowa City, IA 52244                     526 Second Avenue SE
Aaron@clarkgrove.com                    Cedar Rapids, IA 52406
ATTORNEY FOR PLAINTIFF                  ATTORNEYS FOR DEFENDANTS
                                        TRAVIS NEELD AND NILES
                                        MERCER
Elizabeth J. Craig
Susan Dulek
Assistant City Attorney
410 E. Washington Street
Iowa City, IA 52240
icattorney@iowa-city.org
ATTORNEY FOR DEFENDANT
CITY OF IOWA CITY

                                              _/s/ Robert M. Livingston




                                                                           13
